Lumpkin, Justice.
The facts are stated by the reporter. The law of this case is not very complicated. While, of course, in most American cities, water-plugs, telegraph and telephone poles, trees and other things are allowed upon *137the margins of sidewalks, and pedestrians therefore are not expected to use such portions of the same as are occupied by these obstructions, still there can be no doubt, under the rules of law now settled by repeated adjudications in this and other jurisdictions, that the city authorities must keep in a reasonably safe condition all parts of its sidewalks which are intended to be used by the public. It may often happen that in a particular locality a comparatively narrow portion of a sidewalk, on either side or in the middle of it, is much more generally used than other-portions of the same; but this does not relieve the municipal authorities from liability for negligence in permitting dangerous obstructions to be continuously maintained in places upon sidewalks over which the public have a right to pass, merely be- = cause those places are not so much used as others.
It appeared in this case that the obstruction over which the plaintiff fell had existed for a considerable time, and was located upon a portion of the sidewalk over which he had a right to walk. The evidence as to the dangerous character of the sidewalk was rather weak; so much so that we would very probably have set aside the verdict in the plaintiff’s favor, had it not been for the fact that the jury, at the request of the defendant, were permitted to personally inspect the obstruction and form their own opinion concerning it by ocular demonstration. "We are constrained to hold that they were better judges on the subject, after this opportunity of obtaining information, than we could possibly be from a mere paper report of the testimony introduced in the case. We will therefoi’e allow the verdict to stand.

Judgment affirmed. Cross-bill of exceptions dismissed.